EXHIBIT 23.1 Consent of Independent Auditors We hereby consent to the incorporation by reference in this Registration Statement on FormS-8 of Canadian Pacific Railway Limited of our report dated February 24, 2011 relating to the financial statements, which appears in Canadian Pacific Railway Limited’s 2011 Annual Report to Shareholders, which is incorporated by reference in its Annual Report on Form 40-F for the year ended December 31, 2011. /s/ PricewaterhouseCoopers LLP Chartered Accountants Calgary, Alberta September 14, 2012 PricewaterhouseCoopers LLP Chartered Accountants venue SW, Suite 3100, Calgary, Alberta, Canada T2P 5L3 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership.
